                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RONALD C. KOLESAR,                                             No. 1:20-cv-0166E

                       Plaintiff                               LEAD CASE
            v.

PACIFICA BEAUTY, LLC

                       Defendant


ROBERT JAHODA,                                                 No. 2:20-cv-1013

                       Plaintiff
                                                               MEMBER CASE
         v.
                                                               (Judge Schwab)
THE WEBSTAURANT STORE, INC.,

                       Defendant



                           ANSWER AND AFFIRMATIVE DEFENSES

       Defendant, The Webstaurant Store, Inc. (“Defendant”), by its undersigned counsel, files

this Answer and Affirmative Defenses to the Complaint as follows:

                                        INTRODUCTION

       1.        Denied. The averments in this paragraph consists of quotes and conclusions of

law for which no response is required. In the event a response is deemed appropriate, the same

are denied.

       2.        Denied.   After reasonable investigation, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations set forth in this paragraph,

accordingly, the same are denied.
          3.     Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          4.      Admitted.

          5.     Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          6.     Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          7.     Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          8.     Denied. Defendant is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in this paragraph, accordingly, the same are

denied.

          9.     Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          10. (a)-(m)   Denied. The averments in this paragraph constitute conclusions of law for

which no response is required. In the event a response is deemed appropriate, the same are

denied.

          11.    Denied. The averments in this paragraph consists of quotes and conclusions of

law for which no response is required. In the event a response is deemed appropriate, the same

are denied

          12.    Denied. The averments in this paragraph consists of quotes and conclusions of

law for which no response is required. In the event a response is deemed appropriate, the same

are denied.



                                                2
                                 JURISDICTION AND VENUE

          13.   Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          14.   Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          15.   Denied. Defendant is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in this paragraph, accordingly, the same are

denied.

          16.   Denied. Defendant is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in this paragraph, accordingly, the same are

denied.

                                            PARTIES

          17.   Denied. Defendant is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in this paragraph, accordingly, the same are

denied.

          18.   Admitted; by way of further clarification, the correct address is 40 Citation Lane,

Lititz, Pennsylvania 17543.

                           FACTS APPLICABLE TO ALL CLAIMS

          19.   Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

                             DEFENDANT’S ONLINE CONTENT

          20.   Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.



                                                 3
          21.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

                                     HARM TO PLAINTIFF

          22.    Denied. Defendant is without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in this paragraph, accordingly, the same are

denied.

          23.    Denied. The averments in this paragraph consists of quotes and conclusions of

law for which no response is required. In the event a response is deemed appropriate, the same

are denied.

          24. inclusive of (a)-(b). Denied. The averments in this paragraph constitute conclusions

of law for which no response is required. In the event a response is deemed appropriate, the

same are denied.

          25.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          25.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          26.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          27.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

          28.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.




                                                 4
       29.      Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

                        DEFENDANT’S KNOWLEDGE OF ONLINE
                           ACCESSIBILITY REQUIREMENTS

       30.      Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       31.      Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       32.      Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.


        THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

       33.      Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       34.      Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       35.      Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       36.      Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.


                                SUBSTANTIVE VIOLATIONS
                        (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

       37.      The responses set forth in paragraphs 1 through 36 are incorporated as if fully set

forth herein.



                                                5
       38.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       39.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       40.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       41.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       42.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       43.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       44. inclusive of (a)-(e). Denied. The averments in this paragraph constitute conclusions

of law for which no response is required. In the event a response is deemed appropriate, the

same are denied.

       45.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       46.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       47.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       48.    Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.



                                               6
       49.     Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

       50.     Denied. The averments in this paragraph constitute conclusions of law for which

no response is required. In the event a response is deemed appropriate, the same are denied.

                                 AFFIRMATIVE DEFENSES

                             FIRST AFFIRMATIVE DEFENSE

       1.      The Complaint fails to state a claim upon which relief may be granted.

                            SECOND AFFIRMATIVE DEFENSE

       2.      Plaintiff’s claims are barred as the Website www.webstaurantstore.com is not a

public accommodation as defined by 42 U.S.C. § 12181(7).         Defendant does not maintain a

physical location, accordingly; (i) there is no nexus between the services or privileges denied

Plaintiff and a physical place, and (ii) Plaintiff has not and cannot allege an injury suffered in

relation to a place of public accommodation. Ford v. Schering-Plough Corp., 145 F.3d 601 (3d

Cir. 1998); Peoples v. Discover Fin. Servs., Inc. 387 Fed Appx. 179, 182 (3d Cir. 2010).

                             THIRD AFFIRMATIVE DEFENSE

       3.      Plaintiff’s claims are barred, in whole or in part, as the WCAG 2.0 and 2.1 AA

guidelines are neither codified statutory nor regulatory authority, but rather voluntary

international guidelines for Web accessibility created by the Web Accessibility Initiative

(“WAI”) of the World Wide Web Consortium (“W3C”) and Defendant’s website is not required

to be compliant with W3C voluntary guidelines.

                            FOURTH AFFIRMATIVE DEFENSE

       4.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of primary

jurisdiction. The Department of Justice (“DOJ”) issued an Advance Notice of Proposed



                                                7
Rulemaking on Accessibility of Web Information and Services Provided by Entities Covered by

the ADA on July 26, 2010 (“ANPR”). See 75 Fed. Reg. 43,460, at 43,460 (proposed July 26,

2010) (to be codified at 28 C.F.R. pts. 35 and 36). On January 8, 2012, the DOJ announced that

the agency was dividing the rulemakings to proceed with separate notices of proposed

rulemakings for Title II and Title III. See Unified Agenda, 78 Fed. Reg. 1317, at 1415 (Jan. 8,

2013)

                              FIFTH AFFIRMATIVE DEFENSE

        5.     Plaintiff’s claims are barred, in whole or in part, by due process and the doctrine

of ripeness by the lack of promulgated regulatory authority to provide Defendant with proper

legal notice of the regulations that purportedly govern its conduct under the ADA.

                              SIXTH AFFIRMATIVE DEFENSE

        6      Plaintiff’s claims are barred, in whole or in part, to the extent any modifications

and/or barrier removal Plaintiff has demanded is a fundamental alteration pursuant to 42 U.S.C.

§ 12182(b)(2)(A)(ii).

                            SEVENTH AFFIRMATIVE DEFENSE

        7.     Plaintiff’s claims are barred, in whole or in part, as the removal of the alleged

discriminatory barriers is not readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).

                             EIGHTH AFFIRMATIVE DEFENSE

        8.     Plaintiff’s claims are barred, in whole or in part, to the extent the Defendant has

made alterations to the Website in accordance with the ADA such that, to the maximum extent

feasible, the Website is readily accessible to and usable by individuals with disabilities, including

individuals who are visually impaired and any additional alterations are technically infeasible.




                                                 8
                              NINTH AFFIRMATIVE DEFENSE

        9.      Plaintiff’s claims are barred, in whole or in part, as the Defendant made, was in

the process of making when the lawsuit was initiated and/or was willing to make reasonable

modification to its Website, policies, practices and/or procedures to accommodate the Plaintiff’s

alleged disabilities.

                              TENTH AFFIRMATIVE DEFENSE

        10.     Plaintiff’s claims are barred, in whole or in part, to the extent modifications to

Defendant’s policies, practices, or procedures are not reasonable. 28 C.F.R. § 36.302.

                           ELEVENTH AFFIRMATIVE DEFENSE

        11.     Plaintiff’s claims are barred, in whole or in part, as the purported Website barriers

are de minimis and/or within conventional industry tolerances.

                            TWELVTH AFFIRMATIVE DEFENSE

        12.     Plaintiff’s claims are barred, in whole or in part, as Defendant accommodated, or

was ready and willing to accommodate, Plaintiff’s alleged disability by providing access via

alternate methods other than the removal of the alleged barriers. 42 U.S.C. § 12182 (B)(2)(A)(v);

28 C.F.R. § 36.305.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        13.     Plaintiff’s claims are barred, in whole or in part, to the extent that he seeks any

remedy to which the Plaintiff is not entitled under the ADA.

                         FOURTEENTH AFFIRMATIVE DEFENSE

        14.     Plaintiff’s claims are barred, in whole or in part, to the extent that the Defendant

has offered or provided an equivalent facilitation that allows access.




                                                  9
                             FIFTEENTH AFFIRMATIVE DEFENSE

           15.   Plaintiff’s claims are barred as there is no actual case and controversy between the

parties.

                            SIXTEENTH AFFIRMATIVE DEFENSE

           16.   Plaintiff’s claims are barred, in whole or in part, because of lack of standing.

Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992).

                          SEVENTEENTH AFFIRMATIVE DEFENSE

           17.   Plaintiff’s claims are barred, in whole or in part, by the applicable Statute of

Limitations.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

           18.   Plaintiff’s claims are barred, in whole or in part, for his failure to allege and

evidence past patronage of and intent to return with respect to the Website.

                           NINETEENTH AFFIRMATIVE DEFENSE

           19.   Plaintiff’s claims are barred, in whole or in part, as despite the alleged barriers to

the Website, Plaintiff was provided effective access and the features on the Website were useable

and accessible despite any alleged noncompliance.

                            TWENTIETH AFFIRMATIVE DEFENSE

           20.   Plaintiff’s claims are barred, in whole or in part, for his failure to establish that the

alleged barriers can be removed without much difficulty and/or expense.

                          TWENTY-FIRST AFFIRMATIVE DEFENSE

           21.   Plaintiff’s claims are barred, in whole or in part, as Defendant has acted

reasonably and in good faith.




                                                    10
                       TWENTY-SECOND AFFIRMATIVE DEFENSE

       22.     Plaintiff’s claims are barred, in whole or in part, as moot because the purported

policies, practices, procedures and/or the conditions on the Website no longer exist or have never

existed, accordingly, the Plaintiff will not be subjected to the same purported barrier(s).

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

       23.     To the extent that the Website is adjudicated a public accommodation and non-

complaint with the ADA, any such non-compliance was caused by third parties who are outside

the direct control of Defendant.

                      TWENTY-FOURTH AFFIRMATIVE DEFENSE

       24.     Plaintiff’s claims are barred, in whole or in part, by laches, waiver and/or

estoppel.

                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

       25.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean hands.

                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

       26.     Plaintiff’s claims are barred, in whole or in part, as the purported changes to the

Website would impose an undue burden upon Defendant and/or are practically difficult, if not

impossible to implement.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       27.     Plaintiff’s claims for injunctive relief are barred, in whole or in part, as they are

based upon underlying claims upon which Plaintiff cannot succeed.

                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       28.     Plaintiff’s claims for injunctive relief are barred, in whole or in part, because

Plaintiff has not suffered irreparable harm.



                                                 11
                          TWENTY-NINTH AFFIRMATIVE DEFENSE

        29.     Plaintiff’s claims are barred, in whole or in part, because he has not suffered any

damages whatsoever caused by or attributable to the actions or conduct of this Defendant.

                            THIRTIETH AFFIRMATIVE DEFENSE

        30.     Plaintiff’s claims are barred, in whole or in part, because he has failed to mitigate

his damages.

                          THIRTY-FIRST AFFIRMATIVE DEFENSE

        31.     Plaintiff’s claim for attorneys’ fees, costs and litigation expenses is barred, in

whole or in part, by the inability of the Defendant to readily achieve any remedy to the alleged

barriers, Defendant’s good faith efforts to accommodate persons subject to the Americans with

Disabilities Act, Plaintiff’s lack of good faith, and other reasons as may be discovered during the

course of this lawsuit.

                          THIRTY-SECOND AFFIRMATIVE DEFENSE

        32.     Plaintiff’s claim for attorneys’ fees and costs are barred or limited by mootness

and/or lack of subject matter jurisdiction to the extent that the Website is in compliance with the

ADA, comes into compliance with the applicable requirements of the ADA during the pendency

of this litigation and prior to the Court granting the Plaintiff relief.

                          THIRTY-THIRD AFFIRMATIVE DEFENSE

        33.     Plaintiffs’ claims are barred by the doctrine of separation of powers because

Plaintiffs cannot request that this Court bypass the Department of Justice’s Congressionally

mandated rulemaking process by imposing a purely voluntary website accessibility standard,

WCAG 2.0, that lacks any legal or regulatory foundation. Thus, Plaintiffs seek to subject

Defendant to vague private standards that fail to give Defendant proper legal notice of the exact



                                                   12
regulations that purportedly govern its conduct under the ADA.

                       THIRTY-FOURTH AFFIRMATIVE DEFENSE

         34.   Plaintiff’s claims are barred before this Court by the Website’s Conditions of Use

which provides that by using the Website, the Plaintiff agreed that any dispute or claim would

be resolved through binding arbitration instead of court pursuant to the Federal Arbitration Act.

                         THIRTY-FIFTH AFFIRMATIVE DEFENSE

         35.   Defendant hereby gives notice that it intends to rely upon such other and further

defenses as may become available or apparent through pre-trial proceedings in this case and

hereby reserves all rights to assert such defenses and incorporates all defenses as set forth in

Fed.R.C.P. 8 and 12 as though fully set forth herein.

          WHEREFORE, the Defendant The Webstaurant Store, Inc. requests that judgment be

 entered in its favor against Plaintiff, together with all costs of suit, attorneys’ fees, expert fees

 and costs permitted by law, including but not limited to, 42 U.S.C. § 12205, and that the Court

 enter such further relief as the Court may deem just and proper.

                                                        Respectfully submitted:

                                                        LEECH TISHMAN FUSCALDO &
                                                        LAMPL, LLC

Dated:    November 13, 2020
                                               By:      /s/ Alisa N. Carr
                                                        Alisa N. Carr
                                                        Pa. I.D. No. 56658

                                                        525 William Penn Place, 28th Floor
                                                        Pittsburgh, PA 15219
                                                        Telephone: (412) 261-1600
                                                        Facsimile: (412) 227-5551
                                                        acarr@leechtishman.com

                                                        Attorneys for Defendant,
                                                        The Webstaurant Store, Inc.

                                                 13
